DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 05/15/2020, claims priority to Application No. 2019-100622 filed in Japan on 05/29/2019. Claims 1-4 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/15/2020 and 01/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the target neurons" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the target neurons" has been interpreted as "the target neuron".
Dependent claims 2-3 are rejected based on the same rationale as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over TAMURA et al. (US 2017/0351947 A1) in view of Takatsu (US 2018/0107172 A1).
Regarding Claim 1,
TAMURA et al. teaches An optimization apparatus comprising: a plurality of neuron circuits respectively including: a first memory that stores combining destination information indicating a combining destination neuron to be combined with a target neuron (pg. 2 [0041]-[0042]: “The information processing apparatus 1 includes a plurality of (m) ising devices 2a1 to 2am arranged in a matrix and a control device 3...For example, each of the ising devices 2a1 to 2am is realized by a single semiconductor integrated circuit (a chip)” and pg. 2 [0045]: “The ising device 2ak includes a plurality of (n) neuron circuits 10a1 to 10an, a memory 11, a control circuit 12, a router 13, and transmission and reception circuits 14a to 14d” teach an information processing apparatus (corresponds to optimization apparatus) comprising a plurality of ising devices wherein each ising device contains a plurality of neuron circuits and a memory, thus rendering the ising devices to correspond to neuron circuits including a first memory; pg. 2 [0049]: “The memory 11 holds connection destination information 11a in which items of address information that identify the connection destination neuron circuits connected to the neuron circuits 10a1 to 10an, items of address information that identify the ising devices including the connection destination neuron circuits, and items of identification information about the weight values are associated with each other” teaches memory 11 (corresponds to first memory) stores connection destination information (corresponds to combining destination information) indicating the connection destination neuron circuits (combining destination neuron) connected to the neuron circuits 10a1 to 10an (a target neuron); pg. 8 [0181] teaches the apparatus used for optimization)..., 
receives update target information indicating an update target neuron for which a value is to be updated, and outputs a signal indicating the combining destination information which coincides with the update target information (pg. 8 [0175]- [0177]: “In the selected ising device, a single neuron circuit whose state is allowed to be updated is randomly selected (step S5). The following description will be made assuming that the ising device 2ak has been selected in step S4. In this case, the random signal generation circuit 15 allows updating one of the states of the neuron circuits 10a1 to 10an...For example, when updating of the state xi of the neuron circuit 10ai is allowed, if a value obtained by adding a noise value to the local field value hi exceeds a threshold, the state xi is set to 1. When the original value of the state xi is 0, the XOR 28i outputs 1 and notifies the control circuit 12 that the state xi has been updated...When notified that the state xi has been updated, the control circuit 12 supplies a selection signal for causing the other neuron circuits in the ising device 2ak to select a weight value that represents connection strength with the neuron circuit 10ai and the value of the updated state xi” teach receiving notification (updating target information) indicating an update target neuron is to be updated and outputting a signal that causes other neurons to select a weight value that represents connection strength with the neuron circuit 10ai and the value of the updated state xi (correspond to signal indicating the combining destination information which coincides with the update target information)),
a second memory that stores a weighting coefficient indicating a strength of combining between the target neuron and the combining destination neuron (pg. 3 [0068]: “For example, among the weight values Wi1 to WiN stored in the register 20ai, each of the weight values Wi1 to Win represents connection strength between the neuron circuit 10ai and one of the other neuron circuits of the neuron circuits 10a1 to 10an in the ising device 2ak. In contrast, among the weight values Wi1 to WiN, each of the weight values Win+1 to WiN represents connection strength between the neuron circuit 10ai and one of the (N−n) neuron circuits in the ising devices other than the ising device 2ak” teaches register 20ai (corresponds to second memory) that stores weight values (correspond to weight coefficients) indicating connection strength (corresponds to strength of combining) between the target neuron and the combining destination neuron), 
and outputs the weighting coefficient corresponding to the combining destination information indicated by the signal output from the first memory (pg. 8 [0175]- [0177]: “In the selected ising device, a single neuron circuit whose state is allowed to be updated is randomly selected (step S5). The following description will be made assuming that the ising device 2ak has been selected in step S4. In this case, the random signal generation circuit 15 allows updating one of the states of the neuron circuits 10a1 to 10an...For example, when updating of the state xi of the neuron circuit 10ai is allowed, if a value obtained by adding a noise value to the local field value hi exceeds a threshold, the state xi is set to 1. When the original value of the state xi is 0, the XOR 28i outputs 1 and notifies the control circuit 12 that the state xi has been updated...When notified that the state xi has been updated, the control circuit 12 supplies a selection signal for causing the other neuron circuits in the ising device 2ak to select a weight value that represents connection strength with the neuron circuit 10ai and the value of the updated state xi” teach outputting a signal that causes other neurons to select a weight value that represents connection strength with the neuron circuit 10ai and the value of the updated state xi (correspond to outputs the weighting coefficient corresponding to the combining destination information indicated by the signal output from the first memory), and
a computing circuit that stochastically permits an update of a value of the target neuron by using the weighting coefficient output from the second memory and the value of the update target neuron, and outputs a determination result indicating whether or not the value of the target neuron is permitted to be updated (pg. 7 [0174]: “Next, among the ising devices 2a1 to 2an, the control device 3 selects a single ising device (a chip to be annealed) that is operated to perform an annealing operation (step S4). For example, the control device 3 randomly selects one of the ising devices 2a1 to 2an” and pg. 8 [0175]- [0177]: “In the selected ising device, a single neuron circuit whose state is allowed to be updated is randomly selected (step S5). The following description will be made assuming that the ising device 2ak has been selected in step S4. In this case, the random signal generation circuit 15 allows updating one of the states of the neuron circuits 10a1 to 10an...For example, when updating of the state xi of the neuron circuit 10ai is allowed, if a value obtained by adding a noise value to the local field value hi exceeds a threshold, the state xi is set to 1. When the original value of the state xi is 0, the XOR 28i outputs 1 and notifies the control circuit 12 that the state xi has been updated...When notified that the state xi has been updated, the control circuit 12 supplies a selection signal for causing the other neuron circuits in the ising device 2ak to select a weight value that represents connection strength with the neuron circuit 10ai and the value of the updated state xi” teach a single neuron circuit (corresponds to computing circuit) in an ising device is randomly (stochastically) selected to permit an update of the value of target neuron by using weights from the register (second memory) and the value of the update target neuron, and outputs a notification (corresponds to determination result) indicating the value of the target neuron is permitted to be updated), and
respectively configured to output the determination result for the target neurons different from each other (pg. 8 [0176]- [0177]: “For example, when updating of the state xi of the neuron circuit 10ai is allowed, if a value obtained by adding a noise value to the local field value hi exceeds a threshold, the state xi is set to 1. When the original value of the state xi is 0, the XOR 28i outputs 1 and notifies the control circuit 12 that the state xi has been updated...When notified that the state xi has been updated, the control circuit 12 supplies a selection signal for causing the other neuron circuits in the ising device 2ak to select a weight value that represents connection strength with the neuron circuit 10ai and the value of the updated state xi” teach output the notification (determination result) for target neurons different from each other, see “other neuron circuits in the ising device 2ak”); and
an update control circuit configured to determine the update target neuron based on a plurality of determination results output from the plurality of neuron circuits, update the value of the update target neuron, and output the update target information (pg. 7 [0174]: “Next, among the ising devices 2a1 to 2an, the control device 3 selects a single ising device (a chip to be annealed) that is operated to perform an annealing operation (step S4). For example, the control device 3 randomly selects one of the ising devices 2a1 to 2an” and pg. 8 [0175]- [0177]: “In the selected ising device, a single neuron circuit whose state is allowed to be updated is randomly selected (step S5). The following description will be made assuming that the ising device 2ak has been selected in step S4. In this case, the random signal generation circuit 15 allows updating one of the states of the neuron circuits 10a1 to 10an...For example, when updating of the state xi of the neuron circuit 10ai is allowed, if a value obtained by adding a noise value to the local field value hi exceeds a threshold, the state xi is set to 1. When the original value of the state xi is 0, the XOR 28i outputs 1 and notifies the control circuit 12 that the state xi has been updated...When notified that the state xi has been updated, the control circuit 12 supplies a selection signal for causing the other neuron circuits in the ising device 2ak to select a weight value that represents connection strength with the neuron circuit 10ai and the value of the updated state xi” teach the control circuit (corresponds to update control circuit) determines the update target neuron based on notification (determination results output) of states from the plurality of neuron circuits, and update the value of the update target neuron and output the updated weights (update target information); pg. 3 [0068]: “For example, among the weight values Wi1 to WiN stored in the register 20ai, each of the weight values Wi1 to Win represents connection strength between the neuron circuit 10ai and one of the other neuron circuits of the neuron circuits 10a1 to 10an in the ising device 2ak. In contrast, among the weight values Wi1 to WiN, each of the weight values Win+1 to WiN represents connection strength between the neuron circuit 10ai and one of the (N−n) neuron circuits in the ising devices other than the ising device 2ak” teaches neuron from each of the plurality of ising devices can be connected).
TAMURA et al. does not appear to explicitly teach a target neuron which is one of a plurality of neurons corresponding to a plurality of spins of an Ising model obtained by converting an optimization problem.
However, Takatsu teaches a target neuron which is one of a plurality of neurons corresponding to a plurality of spins of an Ising model obtained by converting an optimization problem (pg. 7 [0094]: “In addition, with a Boltzmann machine used for a neural network, a state variable has two values, that is to say, (0, 1). A Boltzmann machine used for a neural network is the same as the simulated annealing based on the Ising model in the other respects. Accordingly, approximately the same structure may be adopted” and pg. 7 [0095]: “With a Boltzmann machine a spin in the Ising model is often referred to as a neuron. For the sake of simplicity, however, hereinafter the term "spin" will be used” teach a neuron corresponds to a spin of an Ising model (pg. 7 [0096] teaches multiple spins corresponding to multiple neurons); pg. 7 [0097]: “As stated above, simulated annealing using the Ising model is equivalent to simulated annealing using a Boltzmann machine and the conversion from one to the other is made. With a Boltzmann machine it is easy to associate 0 and 1 of a logic circuit with a state variable” teaches converting the optimization problem of simulated annealing).
TAMURA et al. and Takatsu are analogous art to the claimed invention because they are directed to optimization apparatuses. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Takatsu to the disclosed invention of TAMURA et al.
One of ordinary skill in the arts would have been motivated to make this modification to use a “Boltzmann machine...for a neural network” because “[w]ith a Boltzmann machine it is easy to associate 0 and 1 of a logic circuit with a state variable” (Takatsu pg. 7 [0094] & [0097]).
Regarding Claim 2,
TAMURA et al. in view of Takatsu teaches the optimization apparatus according to claim 1.
TAMURA et al. further teaches wherein the first memory outputs coincidence determination information indicating whether or not the combining destination information which coincides with the update target information is held (pg. 2 [0049]: “The memory 11 holds connection destination information 11a in which items of address information that identify the connection destination neuron circuits connected to the neuron circuits 10a1 to 10an, items of address information that identify the ising devices including the connection destination neuron circuits, and items of identification information about the weight values are associated with each other” teaches memory 11 (corresponds to first memory) stores connection destination information (corresponds to combining destination information) indicating the connection destination neuron circuits (combining destination neuron) connected to the neuron circuits 10a1 to 10an (a target neuron), which corresponds to coincidence determination information indicating whether or not the combining destination information which coincides with the update target information is held; pg. 10 [0247]: “when the control circuit 100 determines that the neuron circuit outside the chip is specified as a connection destination of the neuron circuits within the ising device 2b in accordance with the above connection destination information 70, the control circuit 100 reflects the updated value on the neuron circuits 10bi, 10bj, and 10bk” teaches the first memory outputs information to the control circuit),
and when a neuron circuit of the plurality of neuron circuits which outputs the coincidence determination information indicating that the combining destination information which coincides with the update target information is not held outputs the determination result indicating that the value of the target neuron is permitted to be updated, the update control circuit determines the target neuron as one of the update target neurons (pg. 4 [0080]: “The XOR circuit 28a1 outputs 0 when the value outputted by the comparator circuit 27a1 and the value stored in the register 29a1 match. Otherwise, the XOR circuit 28a1 outputs 1. The XOR circuit 28ai outputs 0 when the value outputted by the comparator circuit 27ai and the value stored in the register 29ai match. Otherwise, the XOR circuit 28ai outputs 1. The XOR circuit 28an outputs 0 when the value outputted by the comparator circuit 27an and the value stored in the register 29an match. Otherwise, the XOR circuit 28 an outputs 1” teaches a neuron circuit of the plurality of neuron circuits can output that the value outputted by the comparator circuit and the value stored in the register are not a match when the XOR circuit outputs 1 (corresponds to coincidence determination information indicating that the combining destination information which coincides with the update target information is not held); pg. 4 [0081]: “The register 29a1 captures the value outputted by the comparator circuit 27a1 when the value outputted by the XOR circuit 28a1 is 1. As a result, the output signal (state) x1 of the neuron circuit 10a1 changes (is updated). The register 29ai captures the value outputted by the comparator circuit 27ai when the value outputted by the XOR circuit 28ai is 1. As a result, the output signal (state) xi of the neuron circuit 10ai changes. The register 29an captures the value outputted by the comparator circuit 27an when the value outputted by the XOR circuit 28an is 1. As a result, the output signal (state) xn  of the neuron circuit 10an changes” teaches permitting updates to target neuron and the control circuit determines update target neurons (see Fig. 1)).
Regarding Claim 4,
TAMURA et al. teaches An optimization method comprising: storing, by a first memory included in each of the plurality of neuron circuits, combining destination information indicating a combining destination neuron to be combined with a target neuron..., the target neuron being different in a plurality of neuron circuits (pg. 2 [0041]-[0042]: “The information processing apparatus 1 includes a plurality of (m) ising devices 2a1 to 2am arranged in a matrix and a control device 3...For example, each of the ising devices 2a1 to 2am is realized by a single semiconductor integrated circuit (a chip)” and pg. 2 [0045]: “The ising device 2ak includes a plurality of (n) neuron circuits 10a1 to 10an, a memory 11, a control circuit 12, a router 13, and transmission and reception circuits 14a to 14d” teach an information processing apparatus performing a method (corresponds to optimization method) comprising a plurality of ising devices wherein each ising device contains a plurality of neuron circuits and a memory, thus rendering the ising devices to correspond to neuron circuits including a first memory; pg. 2 [0049]: “The memory 11 holds connection destination information 11a in which items of address information that identify the connection destination neuron circuits connected to the neuron circuits 10a1 to 10an, items of address information that identify the ising devices including the connection destination neuron circuits, and items of identification information about the weight values are associated with each other” teaches memory 11 (corresponds to first memory) stores connection destination information (corresponds to combining destination information) indicating the connection destination neuron circuits (combining destination neuron) connected to the neuron circuits 10a1 to 10an (a target neuron); pg. 8 [0181] teaches the apparatus used for optimization; pg. 8 [0176]- [0177]: “For example, when updating of the state xi of the neuron circuit 10ai is allowed, if a value obtained by adding a noise value to the local field value hi exceeds a threshold, the state xi is set to 1. When the original value of the state xi is 0, the XOR 28i outputs 1 and notifies the control circuit 12 that the state xi has been updated...When notified that the state xi has been updated, the control circuit 12 supplies a selection signal for causing the other neuron circuits in the ising device 2ak to select a weight value that represents connection strength with the neuron circuit 10ai and the value of the updated state xi” teach output the notification (determination result) for target neurons different from each other, see “other neuron circuits in the ising device 2ak”), 
receiving update target information indicating an update target neuron for which a value is to be updated, and outputting a signal indicating the combining destination information which coincides with the update target information (pg. 8 [0175]- [0177]: “In the selected ising device, a single neuron circuit whose state is allowed to be updated is randomly selected (step S5). The following description will be made assuming that the ising device 2ak has been selected in step S4. In this case, the random signal generation circuit 15 allows updating one of the states of the neuron circuits 10a1 to 10an...For example, when updating of the state xi of the neuron circuit 10ai is allowed, if a value obtained by adding a noise value to the local field value hi exceeds a threshold, the state xi is set to 1. When the original value of the state xi is 0, the XOR 28i outputs 1 and notifies the control circuit 12 that the state xi has been updated...When notified that the state xi has been updated, the control circuit 12 supplies a selection signal for causing the other neuron circuits in the ising device 2ak to select a weight value that represents connection strength with the neuron circuit 10ai and the value of the updated state xi” teach receiving notification (updating target information) indicating an update target neuron is to be updated and outputting a signal that causes other neurons to select a weight value that represents connection strength with the neuron circuit 10ai and the value of the updated state xi (correspond to signal indicating the combining destination information which coincides with the update target information));
storing, by a second memory included in each of the plurality of neuron circuits, a weighting coefficient indicating a strength of combining between the target neuron and the combining destination neuron (pg. 3 [0068]: “For example, among the weight values Wi1 to WiN stored in the register 20ai, each of the weight values Wi1 to Win represents connection strength between the neuron circuit 10ai and one of the other neuron circuits of the neuron circuits 10a1 to 10an in the ising device 2ak. In contrast, among the weight values Wi1 to WiN, each of the weight values Win+1 to WiN represents connection strength between the neuron circuit 10ai and one of the (N−n) neuron circuits in the ising devices other than the ising device 2ak” teaches register 20ai (corresponds to second memory) that stores weight values (correspond to weight coefficients) indicating connection strength (corresponds to strength of combining) between the target neuron and the combining destination neuron), 
and outputting the weighting coefficient corresponding to the combining destination information indicated by the signal output from the first memory (pg. 8 [0175]- [0177]: “In the selected ising device, a single neuron circuit whose state is allowed to be updated is randomly selected (step S5). The following description will be made assuming that the ising device 2ak has been selected in step S4. In this case, the random signal generation circuit 15 allows updating one of the states of the neuron circuits 10a1 to 10an...For example, when updating of the state xi of the neuron circuit 10ai is allowed, if a value obtained by adding a noise value to the local field value hi exceeds a threshold, the state xi is set to 1. When the original value of the state xi is 0, the XOR 28i outputs 1 and notifies the control circuit 12 that the state xi has been updated...When notified that the state xi has been updated, the control circuit 12 supplies a selection signal for causing the other neuron circuits in the ising device 2ak to select a weight value that represents connection strength with the neuron circuit 10ai and the value of the updated state xi” teach outputting a signal that causes other neurons to select a weight value that represents connection strength with the neuron circuit 10ai and the value of the updated state xi (correspond to outputs the weighting coefficient corresponding to the combining destination information indicated by the signal output from the first memory); 
stochastically permitting, by a computing circuit included in each of the plurality of neuron circuits, an update of a value of the target neuron by using the weighting coefficient output from the second memory and the value of the update target neuron, and outputting a determination result indicating whether or not the value of the target neuron is permitted to be updated (pg. 7 [0174]: “Next, among the ising devices 2a1 to 2an, the control device 3 selects a single ising device (a chip to be annealed) that is operated to perform an annealing operation (step S4). For example, the control device 3 randomly selects one of the ising devices 2a1 to 2an” and pg. 8 [0175]- [0177]: “In the selected ising device, a single neuron circuit whose state is allowed to be updated is randomly selected (step S5). The following description will be made assuming that the ising device 2ak has been selected in step S4. In this case, the random signal generation circuit 15 allows updating one of the states of the neuron circuits 10a1 to 10an...For example, when updating of the state xi of the neuron circuit 10ai is allowed, if a value obtained by adding a noise value to the local field value hi exceeds a threshold, the state xi is set to 1. When the original value of the state xi is 0, the XOR 28i outputs 1 and notifies the control circuit 12 that the state xi has been updated...When notified that the state xi has been updated, the control circuit 12 supplies a selection signal for causing the other neuron circuits in the ising device 2ak to select a weight value that represents connection strength with the neuron circuit 10ai and the value of the updated state xi” teach a single neuron circuit (corresponds to computing circuit) in an ising device is randomly (stochastically) selected to permit an update of the value of target neuron by using weights from the register (second memory) and the value of the update target neuron, and outputs a notification (corresponds to determination result) indicating the value of the target neuron is permitted to be updated); and
determining, by an update control circuit, the update target neuron based on the plurality of determination results respectively output from the computing circuits of a plurality of the neuron circuits, updating the value of the update target neuron, and outputting the update target information (pg. 7 [0174]: “Next, among the ising devices 2a1 to 2an, the control device 3 selects a single ising device (a chip to be annealed) that is operated to perform an annealing operation (step S4). For example, the control device 3 randomly selects one of the ising devices 2a1 to 2an” and pg. 8 [0175]- [0177]: “In the selected ising device, a single neuron circuit whose state is allowed to be updated is randomly selected (step S5). The following description will be made assuming that the ising device 2ak has been selected in step S4. In this case, the random signal generation circuit 15 allows updating one of the states of the neuron circuits 10a1 to 10an...For example, when updating of the state xi of the neuron circuit 10ai is allowed, if a value obtained by adding a noise value to the local field value hi exceeds a threshold, the state xi is set to 1. When the original value of the state xi is 0, the XOR 28i outputs 1 and notifies the control circuit 12 that the state xi has been updated...When notified that the state xi has been updated, the control circuit 12 supplies a selection signal for causing the other neuron circuits in the ising device 2ak to select a weight value that represents connection strength with the neuron circuit 10ai and the value of the updated state xi” teach the control circuit (corresponds to update control circuit) determines the update target neuron based on notification (determination results output) of states from the plurality of neuron circuits, and update the value of the update target neuron and output the updated weights (update target information); pg. 3 [0068]: “For example, among the weight values Wi1 to WiN stored in the register 20ai, each of the weight values Wi1 to Win represents connection strength between the neuron circuit 10ai and one of the other neuron circuits of the neuron circuits 10a1 to 10an in the ising device 2ak. In contrast, among the weight values Wi1 to WiN, each of the weight values Win+1 to WiN represents connection strength between the neuron circuit 10ai and one of the (N−n) neuron circuits in the ising devices other than the ising device 2ak” teaches neuron from each of the plurality of ising devices can be connected).
TAMURA et al. does not appear to explicitly teach a target neuron which is one of a plurality of neurons corresponding to a plurality of spins of an Ising model obtained by converting an optimization problem.
However, Takatsu teaches a target neuron which is one of a plurality of neurons corresponding to a plurality of spins of an Ising model obtained by converting an optimization problem (pg. 7 [0094]: “In addition, with a Boltzmann machine used for a neural network, a state variable has two values, that is to say, (0, 1). A Boltzmann machine used for a neural network is the same as the simulated annealing based on the Ising model in the other respects. Accordingly, approximately the same structure may be adopted” and pg. 7 [0095]: “With a Boltzmann machine a spin in the Ising model is often referred to as a neuron. For the sake of simplicity, however, hereinafter the term "spin" will be used” teach a neuron corresponds to a spin of an Ising model (pg. 7 [0096] teaches multiple spins corresponding to multiple neurons); pg. 7 [0097]: “As stated above, simulated annealing using the Ising model is equivalent to simulated annealing using a Boltzmann machine and the conversion from one to the other is made. With a Boltzmann machine it is easy to associate 0 and 1 of a logic circuit with a state variable” teaches converting the optimization problem of simulated annealing).
TAMURA et al. and Takatsu are analogous art to the claimed invention because they are directed to optimization apparatuses. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Takatsu to the disclosed invention of TAMURA et al.
One of ordinary skill in the arts would have been motivated to make this modification to use a “Boltzmann machine...for a neural network” because “[w]ith a Boltzmann machine it is easy to associate 0 and 1 of a logic circuit with a state variable” (Takatsu pg. 7 [0094] & [0097]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over TAMURA et al. (US 2017/0351947 A1) in view of Takatsu (US 2018/0107172 A1) and further in view of Hofmann et al. (US 2015/0142807 A1).
Regarding Claim 3,
TAMURA et al. in view of Takatsu teaches the optimization apparatus according to claim 1.
TAMURA et al. in view of Takatsu does not appear to explicitly teach wherein the first memory is a content-addressable memory.
However, Hofmann et al. teaches wherein the first memory is a content-addressable memory (pg. 18 [0227]: “The Ising Spin Model of magnetic spins, UP or DOWN and how they interact to transition from chaos (nonmagnetic) to order (magnetic), may be isomorphic to associative memories. For example, state vectors can be stored in a network of neurons that are connected to each other. Such a network of neurons can be described by connections and counts forming a content-addressable associative memory. When a new bit vector is applied to such a network, it asynchronously flips the vector bits to recall the closest memory location (mathematically speaking, a fixed point) formed by previously loaded vectors” teaches the first memory is a content-addressable memory).
TAMURA et al., Takatsu, and Hofmann et al. are analogous art to the claimed invention because they are directed to data analytics. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Hofmann et al. to the disclosed invention of TAMURA et al. in view of Takatsu.
One of ordinary skill in the arts would have been motivated to make this modification to leverage content-addressable associative memory such that “[w]hen a new bit vector is applied to such a network, it asynchronously flips the vector bits to recall the closest memory location (mathematically speaking, a fixed point) formed by previously loaded vectors” (Hofmann et al. pg. 18 [0227]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: TAMURA et al. (US 2018/0075342 A1) teaches an updated neuron selection circuit selects, based on received determination signals, a first neuron a change in whose state value is possible and outputs identification information of the selected first neuron as identification information of the updated neuron, which is relevant to Fig. 2 of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Examiner, Art Unit 2125